Exhibit 10.4












EMPLOYEE MATTERS AGREEMENT


by and between


DANAHER CORPORATION


And


ENVISTA HOLDINGS CORPORATION


Dated as of September 19, 2019





--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I
 
 
 
DEFINITIONS AND INTERPRETATION
 
 
 
Section 1.1
General
1


Section 1.2
References; Interpretation
5


 
 
 
ARTICLE II
 
 
 
GENERAL PRINCIPLES
 
 
 
Section 2.1
Nature of Liabilities
5


Section 2.2
Transfers of Employees and Independent Contractors Generally
5


Section 2.3
Assumption and Retention of Liabilities Generally
6


Section 2.4
Treatment of Compensation and Benefit Arrangements; Terms of Employment
7


Section 2.5
Participation in Danaher Benefit Arrangements
7


Section 2.6
Service Recognition
7


Section 2.7
Collective Bargaining Agreements
8


Section 2.8
Information and Consultation
8


Section 2.9
WARN
8


 
 
 
ARTICLE III
 
 
 
CERTAIN BENEFIT PLAN PROVISIONS
 
 
 
Section 3.1
Health and Welfare Benefit Plans
8


Section 3.2
U.S. Defined Benefit Plans
9


Section 3.3
U.S. Savings Plans
9


Section 3.4
U.S. OPEB Plans
10


Section 3.5
Danaher Deferred Compensation Plans
10


Section 3.6
Danaher Canadian RPP/RRSP
11


Section 3.7
Non-U.S. Plans
11


Section 3.8
Treatment of Certain Plans
11


Section 3.9
Chargeback of Certain Costs
11


 
 
 
ARTICLE IV
 
 
 
EQUITY INCENTIVE AWARDS
Section 4.1
Treatment of Danaher Stock Options
12


Section 4.2
Treatment of Danaher Time-Based Restricted Stock Units
12


Section 4.3
Treatment of Danaher Performance Stock Units
12


Section 4.4
Envista Stock Plan
13


Section 4.5
General Terms
13


 
 
 



i

--------------------------------------------------------------------------------



ARTICLE V
 
 
 
ADDITIONAL MATTERS
Section 5.1
Cash Incentive Programs
13


Section 5.2
Time-Off Benefits
13


Section 5.3
Workers' Compensation Liabilities
14


Section 5.4
COBRA Compliance in the United States
14


Section 5.5
Retention Bonuses
14


Section 5.6
Code Section 409A
14


Section 5.7
Payroll Taxes and Reporting
14


Section 5.8
Regulatory Filings
14


Section 5.9
Disability
15


Section 5.10
Certain Requirements
15


 
 
 
ARTICLE VI
 
 
 
GENERAL AND ADMINISTRATIVE
 
 
 
Section 6.1
Employer Rights
15


Section 6.2
Effect on Employment
15


Section 6.3
Consent of Third Parties
15


Section 6.4
Access to Employees
16


Section 6.5
Beneficiary Designation/Release of Information/Right to Reimbursement
16


Section 6.6
No Third Party Beneficiaries
16


Section 6.7
No Acceleration of Benefits
16


Section 6.8
Employee Benefits Administration
16


 
 
 
ARTICLE VII
 
 
 
MISCELLANEOUS
 
 
 
Section 7.1
Entire Agreement
16


Section 7.2
Counterparts
16


Section 7.3
Survival of Agreements
17


Section 7.4
Notices
17


Section 7.5
Waivers
17


Section 7.6
Assignment
17


Section 7.7
Successors and Assigns
17


Section 7.8
Termination and Amendment
17


Section 7.9
Subsidiaries
17


Section 7.10
Title and Headings
18


Section 7.11
Governing Law
18


Section 7.12
Severability
18


Section 7.13
Interpretation
18


Section 7.14
No Duplication; No Double Recovery
18


Section 7.15
No Waiver
18





ii

--------------------------------------------------------------------------------



Section 7.16
No Admission of Liability
18





iii

--------------------------------------------------------------------------------




EMPLOYEE MATTERS AGREEMENT
This EMPLOYEE MATTERS AGREEMENT (this “Agreement”), dated as of September 19,
2019, is entered into by and between Danaher Corporation, a Delaware corporation
(“Danaher”), and Envista Holdings Corporation, a Delaware corporation and a
wholly owned subsidiary of Danaher (“Envista”). “Party” or “Parties” means
Danaher or Envista, individually or collectively, as the case may be.
Capitalized terms used in this Agreement, but not otherwise defined in this
Agreement or the Separation Agreement, shall have the meaning set forth in
Section 1.1.
W I T N E S S E T H:
WHEREAS, Danaher, acting through its direct and indirect Subsidiaries, currently
conducts the Danaher Retained Business and the Envista Business;
WHEREAS, the Board of Directors of Danaher (the “Board”) has determined that it
is appropriate, desirable and in the best interests of Danaher and its
stockholders to separate Danaher into two separate, publicly traded companies,
one for each of (i) the Danaher Retained Business, which shall be owned and
conducted, directly or indirectly, by Danaher and its Subsidiaries (other than
Envista and its Subsidiaries) and (ii) the Envista Business, which shall be
owned and conducted, directly or indirectly, by Envista and its Subsidiaries, in
the manner contemplated by the Separation Agreement by and between the Parties,
dated as of September 19, 2019 (the “Separation Agreement”);
WHEREAS, the Separation Agreement sets forth the terms and conditions applicable
to the IPO;
WHEREAS, following the IPO, Danaher may determine to proceed with the
Distribution and/or Other Disposition; and
WHEREAS, pursuant to the Separation Agreement, Danaher and Envista have agreed
to enter into this Agreement for the purpose of allocating Assets, Liabilities
and responsibilities with respect to certain employee matters and employee
compensation and benefit plans and programs between them and to address certain
other employment-related matters.
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained in this Agreement, the Parties hereby agree
as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
Section 1.1    General. As used in this Agreement, the following terms shall
have the following meanings:
(1)    “Accrued Incentive Amount” shall mean the aggregate amount accrued by
Danaher in respect of certain Envista Employees selected by Danaher under any
cash incentive compensation and sales commission programs applicable to such
Envista Employees and unpaid as of the date on which the employment or services
of such Envista Employees are transferred to Envista.
(2)    “Agreement” shall have the meaning set forth in the Preamble.
(3)    “Automatic Transfer Employees” shall mean any Envista Employee, where
local employment Laws, including the Transfer Regulations, provide for an
automatic transfer of such employees to a member of the Envista Group by
operation of Law upon the transfer of a business as a going concern and such
business transfer occurs as a result of the transactions contemplated by the
Separation Agreement.
(4)    “Benefit Arrangement” shall mean each Benefit Plan and Benefit Policy.


1

--------------------------------------------------------------------------------



(5)    “Benefit Plan” shall mean, with respect to an entity, each compensation
or employee benefit plan, program, policy, agreement or other arrangement,
whether or not “employee benefit plans” (within the meaning of Section 3(3) of
ERISA, whether or not subject to ERISA), including any benefit plan, program,
policy, agreement or arrangement providing cash- or equity-based compensation or
incentives, health, medical, dental, vision, disability, accident or life
insurance benefits, severance, retention, change in control, termination,
deferred compensation, individual employment or consulting, retirement, pension
or savings benefits, supplemental income, retiree benefit or other fringe
benefit (whether or not taxable), that are sponsored or maintained by such
entity (or to which such entity contributes or is required to contribute or in
which it participates), and excluding workers’ compensation plans, policies,
programs and arrangements.
(6)    “Benefit Policy” shall mean, with respect to an entity, each plan,
program, arrangement, agreement or commitment that is a vacation pay or other
paid or unpaid leave policy or practice sponsored or maintained by such entity
(or to which such entity contributes or is required to contribute) or in which
it participates.
(7)    “Board” shall have the meaning set forth in the Recitals.
(8)    “Collective Bargaining Agreement” shall mean all agreements with the
collective bargaining representatives, employee representatives, trade unions,
labor or management organizations, groups of employees, or works councils or
similar representative bodies of Envista Employees, including all national or
sector specific collective agreements which are applicable to Envista Employees,
in each case in effect immediately prior to the date on which the applicable
Envista Employees become employed by a member of the Envista Group, that set
forth terms and conditions of employment of Envista Employees, and all
modifications of, or amendments to, such agreements and any rules, procedures,
awards or decisions of competent jurisdiction interpreting or applying such
agreements.
(9)    “Danaher” shall have the meaning set forth in the Preamble.
(10)    “Danaher Benefit Arrangement” shall mean any Benefit Arrangement
sponsored, maintained or contributed to by any member of the Danaher Group.
(11)    “Danaher Canadian RRSP” shall mean The Group Retirement Program Savings
Plan (RSP) for the Employees of Danaher Corporation & Subsidiaries.
(12)    “Danaher Canadian RPP/RRSP” shall mean (i) the Danaher Corporation &
Subsidiaries Pension Plan (Registered Pension Plan) and (ii) The Group
Retirement Program Savings Plan (RSP) for the Employees of Danaher Corporation &
Subsidiaries.
(13)    “Danaher Deferred Compensation Plans” shall mean (i) the Danaher
Corporation & Subsidiaries Executive Deferred Incentive Program, as amended,
(ii) the Danaher Deferred Compensation Plan, and (iii) the Danaher Excess
Contribution Program as Established as a Sub-Plan Under the Danaher Corporation
2007 Omnibus Incentive Plan, as Amended and Restated.
(14)    “Danaher Employee” shall mean each employee of Danaher or any of its
Subsidiaries or Affiliates who does not qualify as an Envista Employee.
(15)    “Danaher Option” shall mean an option to purchase shares of Danaher
Common Stock granted pursuant to the Danaher Stock Plan.
(16)    “Danaher Performance Stock Unit” shall mean an award granted by Danaher
pursuant to the Danaher Corporation 2007 Omnibus Incentive Plan, as amended and
restated, that was denominated as a “Performance Stock Unit” under the terms of
such plan and the related award agreement.
(17)    “Danaher Stock Plan” shall mean the Danaher Corporation 2007 Omnibus
Incentive Plan, as Amended and Restated.


2

--------------------------------------------------------------------------------



(18)    “Danaher Time-Based Restricted Stock Unit” shall mean an award granted
by Danaher pursuant to the Danaher Corporation 2007 Omnibus Incentive Plan, as
amended and restated, that was denominated as a “Restricted Stock Unit” under
the terms of such plan and the related award agreement and as of the Effective
Date vests solely based on the continued employment or service of the recipient.
(19)    “Danaher U.S. OPEB Plan” shall mean (i) the Danaher Corporation and
Subsidiaries Retiree Medical Plan and (ii) the Sybron Kerr Retiree Medical Plan.
(20)    “Danaher U.S. Retirement Plan” shall mean the Danaher Corporation &
Subsidiaries Pension Plan.
(21)    “Danaher U.S. Savings Plans” shall mean (i) the Danaher Corporation &
Subsidiaries Retirement & Savings Plan, (ii) the Danaher Corporation &
Subsidiaries Savings Plan and (iii) any other defined contribution retirement
plan maintained by Danaher or any of its Affiliates (other than a member of the
Envista Group) that is intended to be qualified under Section 401(a) of the
Code.
(22)    “Danaher Welfare Plans” shall mean any Welfare Plan maintained by
Danaher or any member of the Danaher Group.
(23)    “Delayed Transfer Danaher Employee” shall mean any Danaher Employee
whose employment is determined by Danaher to not be eligible to be transferred
from a member of the Envista Group to a member of the Danaher Group at or prior
to the Effective Time as a result of (i) requirements under applicable Law, (ii)
participation in a long-term disability plan or similar arrangement or (iii) a
delay in setting up Danaher Business operations in a particular jurisdiction
sufficient to employ such Danaher Employee.
(24)    “Delayed Transfer Date” shall mean the date on which it is determined by
Danaher that either (i) a Delayed Transfer Envista Employee or Delayed Transfer
Danaher Employee is permitted to transfer from the Danaher Group to the Envista
Group or from the Envista Group to the Danaher Group, respectively, in
accordance with applicable Law, or (ii) the necessary business operations are
set up in the relevant jurisdiction to enable employment of the Envista Employee
or Danaher Employee by the Envista Group or Danaher Group, as applicable.
(25)    “Delayed Transfer Envista Employee” shall mean any Envista Employee
whose employment is determined by Danaher to not be eligible to be transferred
to a member of the Envista Group at or prior to the Effective Time as a result
of (i) requirements under applicable Law, (ii) participation in a long-term
disability plan or similar arrangement or (iii) a delay in setting up Envista
Business operations in a particular jurisdiction sufficient to employ such
Envista Employee.
(26)    “Employee Representative” shall mean any works council, employee
representative, trade union, labor or management organization, group of
employees or similar representative body for Envista Employees.
(27)    “Envista” shall have the meaning set forth in the Preamble.
(28)    “Envista Adjusted Time-Based Restricted Stock Unit” shall have the
meaning set forth in Section 4.3.
(29)    “Envista Benefit Arrangement” shall mean any Benefit Arrangement
sponsored, maintained or contributed to exclusively by any member of the Envista
Group.
(30)    “Envista Deferred Compensation Plans” shall have the meaning set forth
in Section 3.5(a).
(31)    “Envista Employee” shall mean each individual who is employed by Danaher
or any of its Subsidiaries or Affiliates as of the date on which Danaher
determines to transfer the


3

--------------------------------------------------------------------------------



employment of applicable individuals to Envista and who Danaher determines as of
such date is either (i) exclusively or primarily engaged in the Envista Business
or (ii) necessary for the ongoing operation of the Envista Business following
the Effective Time, in each case regardless of whether any such employee is
actively at work or is not actively at work as a result of disability or
illness, an approved leave of absence (including military leave with
reemployment rights under federal Law and leave under the Family and Medical
Leave Act of 1993), vacation, personal day or similar short- or long-term
absence.
(32)    “Envista Independent Contractor” shall mean each individual who is
engaged as an independent contractor or consultant by Danaher or any of its
Subsidiaries or Affiliates as of the date on which Danaher determines to
transfer the contracts of service of applicable individuals to Envista and who
Danaher determines as of such date is either (i) exclusively or primarily
engaged in the Envista Business or (ii) necessary for the ongoing operation of
the Envista Business following the Effective Time.
(33)    “Envista OPEB Plans” shall have the meaning set forth in Section 3.4(a).
(34)    “Envista Option” shall have the meaning set forth in Section 4.1.
(35)    “Envista RSP” shall have the meaning set forth in Section 3.6(a).
(36)    “Envista Stock Plan” shall have the meaning set forth in Section 4.4.
(37)    “Envista Time-Based Restricted Stock Unit” shall have the meaning set
forth in Section 4.2.
(38)    “Envista U.S. Operating Company SERP” shall mean the Sybron Dental
Specialties, Inc. Unfunded Pension Plan.
(39)    “Envista U.S. Savings Plans” shall have the meaning set forth in Section
3.3(a).
(40)    “Envista Welfare Plans” shall mean any Welfare Plan maintained by
Envista or any member of the Envista Group.
(41)    “Equity Award Adjustment Ratio” shall mean the adjustment ratio adopted
by the Danaher Board or the Compensation Committee of the Danaher Board in its
sole and absolute discretion for purposes of making equitable adjustments to the
awards held by Envista Employees under the Danaher Stock Plan.
(42)    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.
(43)    “Former Envista Service Provider” shall mean (i) any individual who
would qualify as an Envista Employee or Envista Independent Contractor, but
whose employment or service with Danaher or any of its Subsidiaries or
Affiliates terminated for any reason prior to the date on which such
individual’s employment or service would otherwise have transferred to Envista
pursuant to this Agreement and (ii) any former employee, independent contractor
or consultant of Danaher or any of its Subsidiaries or Affiliates who was
exclusively or primarily engaged in an Envista Former Business (A) at the time
either (x) such business was sold, conveyed, assigned, transferred, spun-off,
split-off or otherwise disposed of or divested (in whole or in part) to a Person
that is not a member of the Envista Group or the Danaher Group or (y) the
operations, activities or production of which were discontinued, abandoned,
completed or otherwise terminated (in whole or in part), or (B) at any other
time, but in such case only to the extent relating to his or her service with
such Envista Former Business.
(44)    “Non-Automatic Transfer Employees” shall mean any Envista Employee who
is not an Automatic Transfer Employee.
(45)    “Non-U.S. Plans” shall have the meaning set forth in Section 3.7.
(46)    “Party” and “Parties” shall have the meanings set forth in the Preamble.


4

--------------------------------------------------------------------------------



(47)    “Plan Transition Date” shall mean the date that is the earlier to occur
of (i) the date that Envista is no longer a member of the “controlled group” of
corporations of Danaher (as defined in Section 414(b) of the Code), (ii) January
1, 2020 or (iii) such earlier date as agreed between the Parties.
(48)    “Separation Agreement” shall have the meaning set forth in the Recitals.
(49)    “Transfer Regulations” shall mean (i) all Laws of any EU Member State
implementing the EU Council Directive 2001/23/EC of 12 March 2001 on the
approximation of the Laws of the Member States relating to the safeguarding of
employees’ rights in the event of transfers of undertakings, businesses or parts
of undertakings or businesses (the “Acquired Rights Directive”) and legislation
and regulations of any EU Member State implementing such Acquired Rights
Directive, and (ii) any similar Laws in any jurisdiction providing for an
automatic transfer, by operation of Law, of employment in the event of a
transfer of business.
(50)    “Welfare Plan” shall mean, where applicable, a “welfare plan” (as
defined in Section 3(1) of ERISA and in 29 C.F.R. §2510.3-1) or a “cafeteria
plan” under Section 125 of the Code, and any benefits offered thereunder, and
any other plan offering health benefits (including medical, prescription drug,
dental, vision and mental health and substance use disorder), disability
benefits, or life, accidental death and disability, pre-tax premium conversion
benefits, dependent care assistance programs, employee assistance programs,
contribution funding toward a health savings account, flexible spending
accounts, tuition reimbursement or adoption assistance programs or cashable
credits.
Section 1.2    References; Interpretation. References in this Agreement to any
gender include references to all genders, and references to the singular include
references to the plural and vice versa. Unless the context otherwise requires,
the words “include”, “includes” and “including” when used in this Agreement
shall be deemed to be followed by the phrase “without limitation”. Unless the
context otherwise requires, references in this Agreement to Articles, Sections,
Annexes, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Annexes, Exhibits and Schedules to, this Agreement. Unless the
context otherwise requires, the words “hereof”, “hereby” and “herein” and words
of similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular Article, Section or provision of this
Agreement. The words “written request” when used in this Agreement shall include
email. Reference in this Agreement to any time shall be to New York City, New
York time unless otherwise expressly provided herein. Unless the context
requires otherwise, references in this Agreement to “Danaher” shall also be
deemed to refer to the applicable member of the Danaher Group, references to
“Envista” shall also be deemed to refer to the applicable member of the Envista
Group and, in connection therewith, any references to actions or omissions to be
taken, or refrained from being taken, as the case may be, by Danaher or Envista
shall be deemed to require Danaher or Envista, as the case may be, to cause the
applicable members of the Danaher Group or the Envista Group, respectively, to
take, or refrain from taking, any such action. In the event of any inconsistency
or conflict which may arise in the application or interpretation of any of the
definitions set forth in Section 1.1, for the purpose of determining what is and
is not included in such definitions, any item explicitly included on a Schedule
referred to in any such definition shall take priority over any provision of the
text thereof.
ARTICLE II
GENERAL PRINCIPLES
Section 2.1    Nature of Liabilities. All Liabilities assumed or retained by a
member of the Danaher Group under this Agreement shall be Danaher Retained
Liabilities for purposes of the Separation Agreement. All Liabilities assumed or
retained by a member of the Envista Group under this Agreement shall be Envista
Liabilities for purposes of the Separation Agreement.
Section 2.2    Transfers of Employees and Independent Contractors Generally.
(a)    Subject to the requirements of applicable Law, through and until
immediately before the Effective Time, Danaher shall use its reasonable best
efforts to (i) cause the employment of any


5

--------------------------------------------------------------------------------



Envista Employee and the contract of services of any Envista Independent
Contractor to be transferred to a member of the Envista Group and (ii) cause the
employment of any Danaher Employee who is employed by a member of the Envista
Group and the contract of services between any independent contractor or
consultant that does not qualify as an Envista Independent Contractor and a
member of the Envista Group to be transferred to a member of the Danaher Group.
(b)    Danaher shall use its reasonable best efforts to cause each Automatic
Transfer Employee to be employed by a member of the Envista Group no later than
the Effective Time in accordance with applicable Law, or as of the applicable
Delayed Transfer Date, if applicable, and Envista agrees to take all actions
reasonably necessary to cause the Envista Employees to be so employed. If an
Automatic Transfer Employee objects to the transfer of employment to a member of
the Envista Group as permitted under applicable law and consequently does not
become an employee of the Envista Group and is terminated by Danaher as a
result, then Envista shall reimburse Danaher in accordance with Section 2.3(c)
for any severance or termination costs incurred by Danaher in connection with
such termination of employment. Envista shall make a qualifying offer of
employment in accordance with Section 2.4 to each Non-Automatic Transfer
Employee prior to the Effective Time to become employed by a member of the
Envista Group effective as of no later than the Effective Time, or as of the
applicable Delayed Transfer Date, if applicable; provided that if Envista fails
to make such a qualifying offer of employment to a Non-Automatic Transfer
Employee and such Non-Automatic Transfer does not become employed by Envista and
is terminated by Danaher as a result, then Envista shall reimburse Danaher in
accordance with Section 2.3(c) for any severance or termination costs incurred
by Danaher in connection with such termination of employment.
(c)    The Danaher Group and Envista Group agree to execute, and to seek to have
the applicable Envista Employees execute, such documentation, if any, as may be
necessary to reflect the transfer of employment described in this Section 2.2.
Section 2.3    Assumption and Retention of Liabilities Generally.
(a)    Except as pursuant to this Agreement, in connection with the Internal
Reorganization and the Contribution, or, if applicable, from and after the
Effective Time, Danaher shall, or shall cause one or more members of the Danaher
Group to, accept, assume (or, as applicable, retain) and perform, discharge and
fulfill (i) all Liabilities under all Danaher Benefit Arrangements, whenever
incurred; (ii) all Liabilities with respect to the employment, service,
termination of employment or termination of service of all Danaher Employees and
their respective dependents and beneficiaries (and any alternate payees in
respect thereof), whenever incurred; and (iii) all other Liabilities or
obligations expressly assigned to or assumed by a member of the Danaher Group
under this Agreement.
(b)    Except as pursuant to this Agreement, in connection with the Internal
Reorganization and the Contribution, or, if applicable, from and after the
Effective Time, Envista shall, or shall cause one or more members of the Envista
Group to, accept, assume (or, as applicable, retain) and perform, discharge and
fulfill (i) all Liabilities under all Envista Benefit Arrangements, whenever
incurred; (ii) all Liabilities with respect to the employment, service,
termination of employment or termination of service of all Envista Employees,
Former Envista Service Providers and Envista Independent Contractors and their
respective dependents and beneficiaries (and any alternate payees in respect
thereof), whenever incurred; and (iii) all other Liabilities or obligations
expressly assigned to or assumed by a member of the Envista Group under this
Agreement.
(c)    The Parties shall promptly reimburse one another, upon reasonable request
of the Party requesting reimbursement and the presentation by such Party of such
substantiating documentation as the other Party shall reasonably request, for
the cost of any obligations or Liabilities satisfied or assumed by the Party
requesting reimbursement or its Affiliates that are, or that have been made
pursuant to this Agreement, the responsibility of the other Party or any of its
Affiliates.


6

--------------------------------------------------------------------------------



(d)    Notwithstanding that a Delayed Transfer Envista Employee or Delayed
Transfer Danaher Employee shall not become employed by a member of the Envista
Group or Danaher Group, respectively, until the Delayed Transfer Date applicable
to such employee, (i) Envista or Danaher shall be responsible for, and shall
timely reimburse the other for, all Liabilities incurred by Danaher or Envista,
respectively, with regard to each such Delayed Transfer Envista Employee or
Delayed Transfer Danaher Employee from the Effective Time to the Delayed
Transfer Date applicable to such employee and (ii) the Parties shall use their
reasonable efforts to effect the provisions of this Agreement with respect to
the compensation and benefits of such Delayed Transfer Envista Employees and
Delayed Transfer Danaher Employees following the Delayed Transfer Date
applicable to such employee, it being understood that it may not be possible to
replicate the effect of such provisions under such circumstances.
(e)    Notwithstanding any provision of this Agreement or the Separation
Agreement to the contrary, Envista shall, or shall cause one or more members of
the Envista Group to, accept, assume (or, as applicable, retain) and perform,
discharge and fulfill all Liabilities that have been accepted, assumed or
retained under this Agreement irrespective of whether accruals for such
Liabilities have been transferred to Envista or a member of the Envista Group or
included on a combined balance sheet of the Envista Business or whether any such
accruals are sufficient to cover such Liabilities.
Section 2.4    Treatment of Compensation and Benefit Arrangements; Terms of
Employment. Except as otherwise (i) required by a Collective Bargaining
Agreement, the Transfer Regulations or applicable Law, or (ii) expressly
provided for in this Agreement, for a period of twelve (12) months following the
Effective Time (or if shorter, during the period of employment), Envista shall,
or shall cause a member of the Envista Group to provide or cause to be provided
to each Envista Employee (A) a base salary or hourly wage rate, as applicable,
that is at least equal to the base salary or hourly wage rate provided to such
Envista Employee immediately prior to the Effective Time, (B) subject to Section
5.1, a cash incentive or sales commission opportunity no less favorable than the
cash incentive or sales commission opportunity in effect for such Envista
Employee, if any, immediately prior to the Effective Time, and (C) health,
welfare and retirement benefits that are substantially similar to those provided
to such Envista Employee immediately prior to the Effective Time (without regard
to any defined benefit pension plan benefits for Envista Employees based in the
United States). Notwithstanding the foregoing and except as otherwise set forth
in Section 3.5 or Article IV, nothing contained in this Agreement shall require
Envista to make any grants of equity awards relating to shares of Envista Common
Stock to Envista Employees following the Effective Time.
Section 2.5    Participation in Danaher Benefit Arrangements. Except as pursuant
to this Agreement, effective no later than the Plan Transition Date, (i) Envista
and each member of the Envista Group, to the extent applicable, shall cease to
be a participating company in any Danaher Benefit Arrangement and (ii) each
Envista Employee shall cease to participate in, be covered by, accrue benefits
under, be eligible to contribute to or have any rights under any Danaher Benefit
Arrangement (except to the extent of previously accrued obligations that remain
a Liability of any member of the Danaher Group pursuant to this Agreement).
Section 2.6    Service Recognition.
(a)    From and after the Effective Time, and in addition to any applicable
obligations under the Transfer Regulations or other applicable Law, Envista
shall, and shall cause each member of the Envista Group to, give each Envista
Employee full credit for purposes of eligibility, vesting, and determination of
level of benefits under any Envista Benefit Arrangement for such Envista
Employee’s prior service with any member of the Danaher Group or Envista Group
or any predecessor thereto, to the same extent such service was recognized by
the applicable Danaher Benefit Arrangement; provided, that, such service shall
not be recognized to the extent it would result in the duplication of benefits.
(b)    Except to the extent prohibited by applicable Law, as soon as
administratively practicable on or after the Plan Transition Date: (i) Envista
shall waive or cause to be waived all limitations as to preexisting conditions
or waiting periods with respect to participation and coverage


7

--------------------------------------------------------------------------------



requirements applicable to each Envista Employee under any Envista Welfare Plan
in which Envista Employees participate (or are eligible to participate) to the
same extent that such conditions and waiting periods were satisfied or waived
under an analogous Danaher Welfare Plan, and (ii) Envista shall provide or cause
each Envista Employee to be provided with credit for any co-payments,
deductibles or other out-of-pocket amounts paid during the plan year in which
the Envista Employees become eligible to participate in the Envista Welfare
Plans in satisfying any applicable co-payments, deductibles or other
out-of-pocket requirements under any such plans for such plan year.
Section 2.7    Collective Bargaining Agreements.
(a)    Notwithstanding anything in this Agreement to the contrary, Danaher and
Envista shall, to the extent required by applicable Law, take or cause to be
taken all actions that are necessary (if any) for Envista or a member of the
Envista Group to continue to maintain or to assume and honor any Collective
Bargaining Agreements and any pre-existing collective bargaining relationships
(in each case including obligations that arise in respect of the period both
before and after the date of employment by the Envista Group) in respect of any
Envista Employees and any Employee Representatives.
(b)    Effective no later than the Effective Time, Envista shall, or shall cause
a member of the Envista Group to, continue to maintain or to assume and honor,
to the extent required by applicable Law, all Collective Bargaining Agreements
and pre-existing collective bargaining relationships (in each case including
obligations that arise in respect of the period both before and after the date
of an Envista Employee’s employment by the Envista Group) that are applicable to
any Envista Employee.
(c)    Nothing in this Agreement is intended to alter the provisions of any
Collective Bargaining Agreement or modify in any way the obligations of the
Danaher Group or the Envista Group to any Employee Representative or any other
Person as described in such agreement.
Section 2.8    Information and Consultation. The Parties shall comply with all
requirements and obligations to inform, consult or otherwise notify any Envista
or Danaher Employees or Employee Representatives in relation to the transactions
contemplated by this Agreement and the Separation Agreement, whether required
pursuant to any Collective Bargaining Agreement, the Transfer Regulations or
other applicable Law.
Section 2.9    WARN. Notwithstanding anything set forth in this Agreement to the
contrary, none of the transactions contemplated by or undertaken by this
Agreement is intended to and shall not constitute or give rise to an “employment
loss” or employment separation within the meaning of the federal Worker
Adjustment and Retraining Notification (WARN) Act, or any other federal, state,
or local law or legal requirement addressing mass employment separations.
ARTICLE III
CERTAIN BENEFIT PLAN PROVISIONS
Section 3.1    Health and Welfare Benefit Plans.
(a)    (i) Effective as of the Plan Transition Date, the participation of each
Envista Employee who is a participant in a Danaher Welfare Plan shall
automatically cease and (ii) Envista shall or shall cause a member of the
Envista Group (A) to have in effect, no later than the earlier of the date of
cessation described in subsection (i) above or the Business Day immediately
prior to the Plan Transition Date, Envista Welfare Plans providing health and
welfare benefits for the benefit of each Envista Employee with terms that are
substantially similar to those provided to the applicable Envista Employee
immediately prior to the date on which such Envista Welfare Plans become
effective; and (B) effective on and after the date of cessation described in
subsection (i) above, to fully perform, pay and discharge all claims of Envista
Employees or Former Envista Service Providers (excepting any claims of any
Former Envista Service Providers under a Danaher U.S. OPEB Plan), including but
not limited to any claims incurred under any Danaher Welfare Plan on or prior to
the date on which such Envista Welfare Plans


8

--------------------------------------------------------------------------------



become effective, that remain unpaid as of the date on which such Envista
Welfare Plans become effective, regardless of whether any such claim was
presented for payment prior to, on or after such date. For the avoidance of
doubt, and solely for the purposes of this Section 3.1, the term “Envista
Welfare Plan” shall not include any Envista OPEB Plans, and Envista OPEB Plans
will instead be governed by Section 3.4 of this Agreement.
(b)    The applicable member of the Envista Group shall reimburse the applicable
Danaher Welfare Plan for any claims related to Envista Employees or Former
Envista Service Providers paid by a Danaher Welfare Plan (whether prior to or
after the Effective Time) and not charged back to the appropriate and applicable
member of the Envista Group prior to the Plan Transition Date.
(c)    Notwithstanding anything to the contrary in this Section 3.1, Envista
Employees will continue to be considered to be “participants” in any Danaher
Welfare Plan that is either a health care flexible spending account program or a
dependent-care flexible spending account program for the duration of any
calendar-year 2020 grace period and/or claims run-out period (in either case,
solely as provided under the terms of such Danaher Welfare Plans), provided that
such Envista Employees will be considered to be participants solely for purposes
of utilizing such grace period and/or claims run-out period; will not be allowed
to make any deferral or contribution elections under such Danaher Welfare Plans
for calendar year 2020 or beyond; and will cease to be participants in such
Danaher Welfare Plans upon the expiration of any grace period and/or claims
run-out period.
Section 3.2    U.S. Defined Benefit Plans. Envista Employees shall continue to
participate in the Danaher U.S. Retirement Plan in accordance with its terms
between the Effective Time and the date that Envista is no longer a member of
the “controlled group” of corporations of Danaher (as defined in Section 414(b)
of the Code). Danaher shall retain all Assets and Liabilities relating to the
Danaher U.S. Retirement Plan, including Liabilities in respect of pension
benefits accrued thereunder by each Envista Employee and Former Envista Service
Provider. No Assets or Liabilities of the Danaher U.S. Retirement Plan shall be
transferred to a retirement plan maintained by any member of the Envista Group.
Section 3.3    U.S. Savings Plans.
(a)    (i) Effective no later than the Plan Transition Date, Danaher shall cause
a member of the Envista Group to have in effect one or more defined contribution
savings plans and related trusts that satisfy the requirements of Sections
401(a) and 401(k) of the Code in which each Envista Employee who participated in
a Danaher U.S. Savings Plan immediately prior thereto shall be eligible to
participate (the “Envista U.S. Savings Plans”), with terms that are
substantially similar to those provided by the applicable Danaher U.S. Savings
Plan immediately prior to the date on which such Envista U.S. Savings Plans
become effective (other than the ability to make additional investments in an
investment fund invested primarily in Danaher Common Stock), (ii) the
participation of each Envista Employee who is a participant in a Danaher U.S.
Savings Plan shall automatically cease effective upon the date on which the
Envista U.S. Savings Plans become effective, (iii) as soon as practicable after
the Envista U.S. Savings Plans become effective, Danaher shall cause the
accounts (including any outstanding participant loan balances) in the Danaher
U.S. Savings Plans attributable to Envista Employees and all of the Assets in
the Danaher U.S. Savings Plans related thereto to be transferred in-kind to the
applicable Envista U.S. Savings Plan and (iv) effective as of the Plan
Transition Date, the Envista U.S. Savings Plans (including all applicable
accounts and underlying Assets) shall be transferred to Envista and Envista
shall thereafter fully pay, perform and discharge, all obligations thereunder.
(b)    The respective investment committees and other fiduciaries of the Envista
U.S. Savings Plans and the Danaher U.S. Savings Plans shall determine (i) the
period of time, if any, following the adoption of the Envista U.S. Savings
Plans, during which Envista Employees and Danaher Employees may receive
distributions in kind from, respectively, the Envista U.S. Savings Plans and the
Danaher U.S. Savings Plans, if, and to the extent, investments under such plans
are comprised of Envista Common Stock or Danaher Common Stock, and (ii) the
extent to which and when Danaher Common Stock (in the


9

--------------------------------------------------------------------------------



case of the Envista U.S. Savings Plans) and Envista Common Stock (in the case of
the Danaher U.S. Savings Plans) shall cease to be investment alternatives the
respective plans.
(c)    Danaher shall retain all accounts and all Assets and Liabilities relating
to the Danaher U.S. Savings Plans in respect of each Former Envista Service
Provider; provided that if any Envista Employee whose account balance is
transferred from the Danaher U.S. Savings Plans to the applicable Envista U.S.
Savings Plan as set forth in Section 3.3(a) thereafter terminates employment
prior to the Plan Transition Date, such individual’s account balance shall
nonetheless continue to be held in, and subject to the terms and conditions of,
the applicable Envista U.S. Savings Plan.
Section 3.4    U.S. OPEB Plans.
(a)    (i) Effective no later than the Plan Transition Date, the participation
of each Envista Employee who is a participant in a Danaher U.S. OPEB Plan shall
automatically cease and (ii) effective no later than the date of such cessation,
Envista shall or shall cause a member of the Envista Group to (A) have in effect
retiree health and welfare benefit plans for the benefit of each Envista
Employee (the “Envista OPEB Plans”) with terms that are substantially similar to
those provided to the applicable Envista Employee under the Danaher U.S. OPEB
Plans immediately prior to the date on which such Envista OPEB Plans become
effective and (B) fully perform, pay and discharge all obligations of the
Danaher U.S. OPEB Plans relating to Envista Employees.
(b)    Danaher shall retain all Liabilities relating to the Danaher U.S. OPEB
Plans in respect of each Former Envista Service Provider.
Section 3.5    Danaher Deferred Compensation Plans.
(a)    Effective as of the Plan Transition Date, the active participation of
each Envista Employee who is a participant in a Danaher Deferred Compensation
Plan shall cease, and effective no later than the date of such cessation,
Envista shall or shall cause a member of the Envista Group to have in effect one
or more non-qualified deferred compensation plans for the benefit of each
Envista Employee (each, a “Envista Deferred Compensation Plan”) with terms that
are substantially similar to those provided to the applicable Envista Employee
under the Danaher Deferred Compensation Plan(s) immediately prior to the date on
which the Envista Deferred Compensation Plan(s) become effective. Effective as
of the Plan Transition Date, (x) each Envista Employee who is a participant in a
Danaher Deferred Compensation Plan shall become a participant in an Envista
Deferred Compensation Plan and (y) Envista shall or shall cause a member of the
Envista Group to fully perform, pay and discharge all obligations of the Danaher
Deferred Compensation Plans relating to the accounts of the Envista Employees
transferred to an Envista Deferred Compensation Plan; provided that for purposes
of the Envista Deferred Compensation Plans, (i) any account balances transferred
from the Danaher Deferred Compensation Plans that are payable in shares of
Danaher Common Stock (A) shall be payable in cash to the extent such account
balances (or portion thereof) become payable in accordance with the terms
applicable to such account balances prior to the Disposition Date and (B) shall
be payable in shares of Envista Common Stock in accordance with the terms
applicable to such account balances on and following the Disposition Date, (ii)
any account balances transferred from the Danaher Deferred Compensation Plans
that were credited with earnings based on a rate of return relating to notional
shares of Danaher Common Stock (A) shall continue to use such basis during the
period commencing on the Plan Transition Date and ending on the day that is
immediately prior to the Disposition Date, and (B) shall instead be credited
with earnings based on a rate of return relating to notional shares of Envista
Common Stock on and following the Disposition Date, and (iii) effective as of
the Disposition Date, notional shares of Danaher Common Stock and any shares of
Danaher Common Stock in a deferred share account shall be adjusted in the same
manner as set forth in Section 4.2 as if such shares or notional shares of
Danaher Common Stock were Danaher Time-Based Restricted Stock Units).
(b)    Danaher shall retain (i) all Assets relating to the Danaher Deferred
Compensation Plans in respect of Danaher Employees, Envista Employees and Former
Envista Service Providers


10

--------------------------------------------------------------------------------



(including any Assets relating to corporate owned life insurance policies) and
(ii) all Liabilities in respect of each Former Envista Service Provider in
respect of the Danaher Deferred Compensation Plans.
Section 3.6    Danaher Canadian RPP/RRSP.
(a)    (i) Effective as of the Plan Transition Date, the active participation of
each Envista Employee who is a Participant in the Danaher Canadian RPP/RRSP
shall cease and (ii) effective no later than the date of such cessation, Envista
shall or shall cause a member of the Envista Group to (A) have in effect a
Canadian registered savings plan (the “Envista RSP”) with terms that are
substantially similar to those provided to the applicable Envista Employee under
the Danaher Canadian RRSP immediately prior to the date on which the Envista RSP
becomes effective. Effective no later than the Plan Transition Date, Danaher
shall cause to be provided to each Envista Employee who has a balance under the
Danaher Canadian RRSP an election to either transfer such Envista Employee’s
account balance to the Envista RSP or a personal registered savings plan
administered by the third-party administrator of the Danaher Canadian RRSP.
(b)    Danaher shall retain all assets and Liabilities relating to the Danaher
Canadian RPP/RRSP in respect of each Former Envista Service Provider.
Section 3.7    Non-U.S. Plans. Notwithstanding any provision of this Agreement
to the contrary other than as set forth in Section 3.6 or Section 3.8, the
treatment of each Danaher Benefit Arrangement and Envista Benefit Arrangement
that is maintained primarily in respect of individuals who are located outside
of the United States (together, the “Non-U.S. Plans”) shall be subject to the
terms and conditions set forth in the applicable Conveyancing and Assumption
Instrument; provided that if the treatment of any such Non-U.S. Plan is not
specifically covered by such Conveyancing and Assumption Instrument, then unless
otherwise agreed by the Parties, (i) Envista shall fully perform, pay and
discharge all obligations of the Non-U.S. Plans relating to Envista Employees,
Envista Independent Contractors and Former Envista Service Providers, whenever
incurred, (ii) Danaher shall fully perform, pay and discharge all obligations of
the Non-U.S. Plans relating to Danaher Employees, whenever incurred, and (iii)
the Parties shall agree on the extent to which any Assets held in respect of
such Non-U.S. Plans shall be transferred to Envista.
Section 3.8    Treatment of Certain Plans. Notwithstanding anything in this
Agreement or any Conveyancing and Assumption Instrument to the contrary, with
respect to any Danaher Benefit Arrangement or Envista Benefit Arrangement that
covers primarily Envista Employees and Former Envista Service Providers
(including, without limitation, the Envista U.S. Operating Company SERP), (i)
effective no later than the Effective Time, Envista shall become solely liable
to fully perform, pay and discharge all obligations of such arrangements,
whenever incurred, and (ii) Danaher shall transfer all Assets held with respect
to such arrangements to Envista as soon as practicable after the date on which
Envista becomes so liable.
Section 3.9    Chargeback of Certain Costs. Nothing contained in this Agreement
shall limit Danaher’s ability to charge back any Liabilities that it incurs in
respect of any Danaher Benefit Arrangement to any of its operating companies in
the ordinary course of business consistent with its past practices. Subject, and
in addition, to the foregoing, Danaher shall allocate and charge back to Envista
or a member of the Envista Group all Liabilities that Danaher would otherwise
have recognized by reason of (i) the continued participation of Envista
Employees, Envista Independent Contractors and Former Envista Service Providers
in Danaher Benefit Arrangements prior to the Plan Transition Date (which
Liabilities shall, for the avoidance of doubt, be subject to reimbursement under
Section 2.3(c) of this Agreement) and (ii) those Danaher Options, Danaher
Restricted Stock Units and Danaher Performance Stock Units held by any Envista
Employees, Envista Independent Contractors and Former Envista Service Providers
for the period commencing on the Effective Time and ending on the Disposition
Date.


11

--------------------------------------------------------------------------------



ARTICLE IV
EQUITY INCENTIVE AWARDS
Section 4.1    Treatment of Danaher Stock Options. Each Danaher Option that is
outstanding immediately prior to the Effective Time and that is held by an
Envista Employee who continues in employment through the Effective Time shall
remain outstanding in accordance with its terms. Each Danaher Option that is
outstanding immediately prior to the Disposition Date and that is held by an
Envista Employee who continues in employment through the Disposition Date,
whether vested or unvested, shall automatically be assumed by Envista at the
Disposition Date (each, a “Envista Option”) and shall continue to have, and be
subject to, the same terms and conditions (including the term, exercisability
and vesting schedule) as were applicable to the corresponding Danaher Option
immediately prior to the Disposition Date, except that each Envista Option shall
(i) relate to a number of shares of Envista Common Stock (with each discrete
grant rounded down to the nearest whole share) equal to the product of (x) the
number of shares of Danaher Common Stock issuable upon the exercise of the
corresponding Danaher Option immediately prior to the Disposition Date and (y)
the Equity Award Adjustment Ratio and (ii) have a per-share exercise price
(rounded up to the nearest whole cent, subject to Section 4.5(a)) equal to the
quotient determined by dividing (x) the per share exercise price of the
corresponding Danaher Option by (y) the Equity Award Adjustment Ratio.
Section 4.2    Treatment of Danaher Time-Based Restricted Stock Units. Each
Danaher Restricted Stock Unit that is outstanding immediately prior to the
Effective Time and that is held by an Envista Employee who continues in
employment through the Effective Time shall remain outstanding in accordance
with its terms. Each Danaher Restricted Stock Unit that is outstanding
immediately prior to the Disposition Date and that is held by an Envista
Employee who continues in employment through the Disposition Date, whether
vested or unvested, shall automatically be assumed by Envista at the Disposition
Date (each, a “Envista Time-Based Restricted Stock Unit”) and shall continue to
have, and be subject to, the same terms and conditions (including vesting
schedule) as were applicable to the corresponding Danaher Time-Based Restricted
Stock Unit immediately prior to the Disposition Date, except that each grant of
Envista Time-Based Restricted Stock Units shall (i) relate to that number of
shares of Envista Common Stock (with each discrete grant rounded up to the
nearest whole share, subject to Section 4.5(a)) equal to the product of (x) the
number of shares of Danaher Common Stock that were issuable upon the vesting of
such Danaher Time-Based Restricted Stock Units immediately prior to the
Disposition Date and (y) the Equity Award Adjustment Ratio and (ii) be subject
to vesting solely based upon the satisfaction of any applicable continued
employment requirements that apply to the corresponding Danaher Time-Based
Restricted Stock Units immediately prior to the Disposition Date.
Section 4.3    Treatment of Danaher Performance Stock Units. Each Danaher
Performance Stock Unit that is outstanding immediately prior to the Effective
Time and that is held by an Envista Employee who continues in employment through
the Effective Time shall remain outstanding in accordance with its terms. Each
Danaher Performance Stock Unit that is outstanding immediately prior to the
Disposition Date and that is held by an Envista Employee who continues in
employment through the Disposition Date, whether vested or unvested, shall be
assumed by Envista at the Disposition Date and converted into a restricted stock
unit denominated in shares of Envista Common Stock (each, a “Envista Adjusted
Time-Based Restricted Stock Unit”) and shall continue to have, and be subject
to, the same terms and conditions (including time-based vesting schedule and
post-vesting holding period) as were applicable to the corresponding Danaher
Performance Stock Unit immediately prior to the Disposition Date, except that
(i) the performance-based vesting conditions applicable to such Danaher
Performance Stock Unit immediately prior to the Disposition Date shall not apply
from and after the Disposition Date, and (ii) each grant of Envista Adjusted
Time-Based Restricted Stock Units shall (x) relate to that number of shares of
Envista Common Stock (with each discrete grant rounded up to the nearest whole
share, subject to Section 4.5(a)) equal to the product of (A) the number of
shares of Danaher Common Stock that were issuable upon the vesting of such
Danaher Performance Stock Unit immediately prior to the Disposition Date
assuming attainment of the applicable performance metrics at the actual level of
performance immediately prior to the Disposition Date and (B) the Equity Award
Adjustment Ratio and


12

--------------------------------------------------------------------------------



(y) be subject to vesting solely based upon the satisfaction of any applicable
continued employment or service requirements that apply to the corresponding
Danaher Performance Stock Units immediately prior to the Disposition Date.
Section 4.4    Envista Stock Plan. Effective as of the Effective Time, Envista
shall have adopted the Envista 2019 Omnibus Incentive Plan (the “Envista Stock
Plan”), which shall permit the grant and issuance of equity incentive awards
denominated in Envista Common Stock as described in this Article IV.
Section 4.5    General Terms.
(a)    All of the adjustments described in this Article IV shall be effected in
accordance with Sections 424 and 409A of the Code, in each case to the extent
applicable. Notwithstanding the foregoing, (i) if the treatment set forth in
this Article IV would cause adverse Tax consequences to any Envista Employee
located outside of the United States, the Parties shall use their reasonable
best efforts to cause the treatment to be conformed in a manner that does not
give rise to such adverse Tax consequences, to the extent practicable; (ii) each
Danaher Option, Danaher Restricted Stock Unit, and Danaher Performance Stock
Unit held by an Envista Employee located in Canada shall be assumed and adjusted
as described in this Article IV immediately prior to, but contingent upon the
occurrence of, the Disposition Date; and (iii) each discrete grant of Envista
Time-Based Restricted Stock Units held by an Envista Employee located in Canada
or France shall in all events be rounded down to the nearest whole share.
(b)    The Parties shall use their reasonable best efforts to maintain effective
registration statements with the Securities Exchange Commission with respect to
the awards described in this Article IV, to the extent any such registration
statement is required by applicable Law.
(c)    The Parties hereby acknowledge that the provisions of this Article IV are
intended to achieve certain tax, legal and accounting objectives and, in the
event such objectives are not achieved, the Parties agree to negotiate in good
faith regarding such other actions that may be necessary or appropriate to
achieve such objectives.
ARTICLE V
ADDITIONAL MATTERS
Section 5.1    Cash Incentive Programs. For any Danaher cash incentive or sales
commission performance period that has not concluded as of the date on which the
employment of the applicable Envista Employees is transferred to Envista (the
“Open Incentive Obligations”), Envista shall provide that each applicable
Envista Employee shall continue to be eligible to receive a cash incentive bonus
or sales commission payment in accordance with the same terms and conditions as
applied to such Envista Employee under the corresponding Danaher incentive or
sales commission program as in effect immediately prior to the date of such
transfer, as equitably adjusted (if applicable) by the Compensation Committee of
the Danaher Board of Directors to the extent necessary to reflect the
transactions contemplated by the Separation Agreement; provided that in no event
shall the aggregate incentive amounts paid to the applicable Envista Employees
in respect of such applicable period be less than the Accrued Incentive Amount.
Notwithstanding any provision of this Agreement or the Separation Agreement to
the contrary, (i) Danaher shall not transfer assets in respect of the Accrued
Incentive Amount or the Open Incentive Obligations and (ii) effective as of the
date on which the employment of the applicable Envista Employees is transferred
to Envista, Envista shall assume all Liabilities and obligations in respect of
the Accrued Incentive Amount and the Open Incentive Obligations.
Section 5.2    Time-Off Benefits. Unless otherwise required in a Collective
Bargaining Agreement, the Transfer Regulations or applicable Law, Envista shall
(i) credit each Envista Employee with the amount of accrued but unused vacation
time, paid time-off and other time-off benefits as such Envista Employee had
with the Danaher Group as of immediately before the date on which the


13

--------------------------------------------------------------------------------



employment of the Envista Employee transfers to Envista and (ii) permit each
such Envista Employee to use such accrued but unused vacation time, paid time
off and other time-off benefits in the same manner and upon the same terms and
conditions as the Envista Employee would have been so permitted under the terms
and conditions of the applicable Danaher policies in effect for the year in
which such transfer of employment occurs, up to and including full exhaustion of
such transferred unused vacation time, paid-time off and other time-off benefits
(if such full exhaustion would be permitted under the applicable Danaher
policies in effect for that year in which the transfer of employment occurs).
Section 5.3    Workers’ Compensation Liabilities. Effective no later than the
Effective Time, Envista shall assume all Liabilities for Envista Employees,
Envista Independent Contractors and Former Envista Service Providers related to
any and all workers’ compensation injuries, incidents, conditions, claims or
coverage, whenever incurred (including claims incurred prior to the Effective
Time but not reported until after the Effective Time), and Envista shall be
fully responsible for the administration, management and payment of all such
claims and satisfaction of all such Liabilities. Notwithstanding the foregoing,
if Envista is unable to assume any such Liability or the administration,
management or payment of any such claim solely because of the operation of
applicable Law, Danaher shall retain such Liabilities and Envista shall
reimburse and otherwise fully indemnify Danaher for all such Liabilities,
including the costs of administering the plans, programs or arrangements under
which any such Liabilities have accrued or otherwise arisen.
Section 5.4    COBRA Compliance in the United States. Effective as of the Plan
Transition Date, Envista shall assume and be responsible for administering
compliance with the health care continuation requirements of COBRA, in
accordance with the provisions of the Envista Welfare Plans, with respect to
Envista Employees or Envista Former Service Providers who incurred a COBRA
qualifying event under a Danaher Welfare Plan at any time on or before the Plan
Transition Date and/or any COBRA qualifying event in connection with the
transactions described in the Separation Agreement. Envista shall also be
responsible for administering compliance with the health care continuation
requirements of COBRA, and the corresponding provisions of the Envista Welfare
Plans with respect to Envista Employees and their covered dependents who incur a
COBRA qualifying event or loss of coverage under the Envista Welfare Plans at
any time after the Plan Transition Date.
Section 5.5    Retention Bonuses. Any retention bonuses payable to any Envista
Employees that relate to the transactions contemplated by the Separation
Agreement and become payable after the date on which the employment of the
Envista Employee transfers to Envista shall be assumed by Envista as of the date
of such transfer and Envista shall pay all amounts payable thereunder to the
applicable Envista Employees in accordance with the terms thereof.
Section 5.6    Code Section 409A. Notwithstanding anything in this Agreement to
the contrary, the Parties shall negotiate in good faith regarding the need for
any treatment different from that otherwise provided herein with respect to the
payment of compensation to ensure that the treatment of such compensation does
not cause the imposition of a Tax under Section 409A of the Code. In no event,
however, shall any Party be liable to another in respect of any Taxes imposed
under, or any other costs or Liabilities relating to, Section 409A of the Code.
Section 5.7    Payroll Taxes and Reporting. The Parties shall, to the extent
practicable, (i) treat Envista or a member of the Envista Group as a “successor
employer” and Danaher (or the appropriate member of the Danaher Group) as a
“predecessor,” within the meaning of Sections 3121(a)(1) and 3306(b)(1) of the
Code, with respect to Envista Employees for purposes of Taxes imposed under the
United States Federal Unemployment Tax Act or the United States Federal
Insurance Contributions Act, and (ii) cooperate with each other to avoid, to the
extent possible, the filing of more than one IRS Form W-2 with respect to each
Envista Employee for the calendar year in which the Effective Time occurs.
Section 5.8    Regulatory Filings. Subject to applicable Law and the Tax Matters
Agreement, Danaher shall retain responsibility for all employee-related
regulatory filings for reporting periods ending at or prior to the Effective
Time, except for Equal Employment Opportunity Commission EEO-1 reports


14

--------------------------------------------------------------------------------



and affirmative action program (AAP) reports and responses to Office of Federal
Contract Compliance Programs (OFCCP) submissions, for which Danaher shall
provide data and information (to the extent permitted by applicable Laws) to
Envista, which shall be responsible for making such filings in respect of
Envista Employees.
Section 5.9    Disability.
(a)    To the extent any Envista Employee is, as of the Plan Transition Date,
receiving payments as part of any short-term disability program that is part of
a Danaher Welfare Plan, such Envista Employee’s rights to continued short-term
disability benefits (a) will end under any Danaher Welfare Plan as of the Plan
Transition Date; and (b) all remaining rights will be recognized under an
Envista Welfare Plan as of the Plan Transition Date, and the remainder (if any)
of such Envista Employee’s short-term disability benefits will be paid by an
Envista Welfare Plan. In the event that any Envista Employee described above
shall have any dispute with the short-term disability benefits they are
receiving under an Envista Welfare Plan, any and all appeal rights of such
employees shall be realized through the Envista Welfare Plan (and any appeal
rights such Envista Employee may have under any Danaher Welfare Plan will be
limited to benefits received and time periods occurring prior to the Plan
Transition Date).
(b)    For any Former Envista Service Provider who is, as of the Effective Time,
receiving payments as part of any long-term disability program that is part of a
Danaher Welfare Plan, and has been receiving payments from such plan for twelve
(12) months or fewer before the Effective Time, to the extent such Former
Envista Service may have any “return to work” rights under the terms of such
Danaher Welfare Plan, such Former Envista Service Provider’s eligibility for
re-employment shall be with Envista or a member of the Envista Group, subject to
availability of a suitable position (with such availability to be determined in
the sole discretion by Envista or the applicable member of the Envista Group),
provided however that, notwithstanding the foregoing, no Former Envista Service
Provider described in this subsection will be eligible for re-employment as
described in this subsection after the first anniversary of the Effective Time.
Section 5.10    Certain Requirements. Notwithstanding anything in this Agreement
to the contrary, if the Transfer Regulations, the terms of a Collective
Bargaining Agreement or applicable Law require that any assets or Liabilities be
retained by the Danaher Group or transferred to or assumed by the Envista Group
in a manner that is different from that set forth in this Agreement, such
retention, transfer or assumption shall be made in accordance with the terms of
such Collective Bargaining Agreement or applicable Law and shall not be made as
otherwise set forth in this Agreement.
ARTICLE VI
GENERAL AND ADMINISTRATIVE
Section 6.1    Employer Rights. Nothing in this Agreement shall be deemed to be
an amendment to any Danaher Benefit Arrangement or Envista Benefit Arrangement
or to prohibit any member of the Danaher Group or Envista Group, as the case may
be, from amending, modifying or terminating any Danaher Benefit Arrangement or
Envista Benefit Arrangement at any time within its sole discretion.
Section 6.2    Effect on Employment. Nothing in this Agreement is intended to or
shall confer upon any employee or former employee of Danaher, Envista or any of
their respective Affiliates any right to continued employment, or any recall or
similar rights to any such individual on layoff or any type of approved leave.
Section 6.3    Consent of Third Parties. If any provision of this Agreement is
dependent on the Consent of any third party and such Consent is withheld, the
Parties shall use their reasonable best efforts to implement the applicable
provisions of this Agreement to the fullest extent practicable. If any provision
of this Agreement cannot be implemented due to the failure of such third party
to consent, the Parties


15

--------------------------------------------------------------------------------



hereto shall negotiate in good faith to implement the provision (as applicable)
in a mutually satisfactory manner.
Section 6.4    Access to Employees. On and after the Effective Time, Danaher and
Envista shall, or shall cause each of their respective Affiliates to, make
available to each other those of their employees who may reasonably be needed in
order to defend or prosecute any legal or administrative action (other than a
legal action between Danaher and Envista) to which any employee or director of
the Danaher Group or the Envista Group or any Danaher Benefit Arrangement or
Envista Benefit Arrangement is a party and which relates to a Danaher Benefit
Arrangement or Envista Benefit Arrangement. The Party to whom an employee is
made available in accordance with this Section 6.4 shall pay or reimburse the
other Party for all reasonable expenses which may be incurred by such employee
in connection therewith, including all reasonable travel, lodging, and meal
expenses, but excluding any amount for such employee’s time spent in connection
herewith.
Section 6.5    Beneficiary Designation/Release of Information/Right to
Reimbursement. To the extent permitted by applicable Law and except as otherwise
provided for in this Agreement, all beneficiary designations, authorizations for
the release of Information and rights to reimbursement made by or relating to
Envista Employees under Danaher Benefit Arrangements shall be transferred to and
be in full force and effect under the corresponding Envista Benefit Arrangements
until such beneficiary designations, authorizations or rights are replaced or
revoked by, or no longer apply, to the relevant Envista Employee.
Section 6.6    No Third Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and, except to the extent otherwise expressly provided
herein, nothing in this Agreement, express or implied, is intended to confer any
rights, benefits, remedies, obligations or Liabilities under this Agreement upon
any Person, including any Envista Employee or other current or former employee,
officer, director or contractor of the Danaher Group or Envista Group, other
than the Parties and their respective successors and assigns.
Section 6.7    No Acceleration of Benefits. Except as otherwise provided in this
Agreement, no provision of this Agreement shall be construed to create any
right, or accelerate vesting or entitlement, to any compensation or benefit
whatsoever on the part of any Envista Employee or other former, current or
future employee of the Danaher Group or Envista Group under any Benefit
Arrangement of the Danaher Group or Envista Group.
Section 6.8    Employee Benefits Administration. At all times following the date
hereof, the Parties will cooperate in good faith as necessary to facilitate the
administration of employee benefits and the resolution of related employee
benefit claims with respect to Envista Employees, Former Envista Service
Providers and employees and other service providers of Danaher, as applicable,
including with respect to the provision of employee level information necessary
for the other Party to manage, administer, finance and file required reports
with respect to such administration.
ARTICLE VII
MISCELLANEOUS
Section 7.1    Entire Agreement. This Agreement and the Separation Agreement,
including the Exhibits and Schedules thereto, shall constitute the entire
agreement between the Parties with respect to the subject matter hereof and
shall supersede all previous negotiations, commitments, course of dealings and
writings with respect to such subject matter.
Section 7.2    Counterparts. This Agreement may be executed in more than one
counterpart, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to each of the Parties.


16

--------------------------------------------------------------------------------



Section 7.3    Survival of Agreements. Except as otherwise contemplated by this
Agreement, all covenants and agreements of the Parties contained in this
Agreement shall survive the Effective Time and remain in full force and effect
in accordance with their applicable terms.
Section 7.4    Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in English, shall be in writing and
shall be given or made (and shall be deemed to have been duly given or made upon
receipt) by delivery in person, by overnight courier service, or by facsimile
with receipt confirmed (followed by delivery of an original via overnight
courier service) to the respective Parties at the following addresses (or at
such other address for a Party as shall be specified in a notice given in
accordance with this Section 7.4):
To Danaher:
Danaher Corporation,
2200 Pennsylvania Ave., NW - Suite 800W
Washington, DC 20037-1701
Attn: General Counsel
To Envista:
Envista Holdings Corporation
200 S. Kraemer Blvd., Building E
Brea, California 92821
Attn: General Counsel
Section 7.5    Waivers. Any consent required or permitted to be given by any
Party to the other Party under this Agreement shall be in writing and signed by
the Party giving such consent and shall be effective only against such Party
(and its Group).
Section 7.6    Assignment. This Agreement shall not be assignable, in whole or
in part, directly or indirectly, by any Party hereto without the prior written
consent of the other Party, and any attempt to assign any rights or obligations
arising under this Agreement without such consent shall be void. Notwithstanding
the foregoing, this Agreement shall be assignable to (i) with respect to
Danaher, an Affiliate of Danaher, or (ii) a bona fide third party in connection
with a merger, reorganization, consolidation or the sale of all or substantially
all the assets of a party hereto so long as the resulting, surviving or
transferee entity assumes all the obligations of the relevant party hereto by
operation of Law or pursuant to an agreement in form and substance reasonably
satisfactory to the other Party to this Agreement; provided however that in the
case of each of the preceding clauses (i) and (ii), no assignment permitted by
this Section 7.6 shall release the assigning Party from liability for the full
performance of its obligations under this Agreement.
Section 7.7    Successors and Assigns. The provisions of this Agreement and the
obligations and rights hereunder shall be binding upon, inure to the benefit of
and be enforceable by (and against) the Parties and their respective successors
and permitted assigns.
Section 7.8    Termination and Amendment. This Agreement may be terminated,
modified or amended at any time prior to the Disposition Date by and in the sole
discretion of Danaher without the approval of Envista or the stockholders of
Danaher. In the event of such termination, no Party shall have any liability of
any kind to the other Party or any other Person. After the Disposition Date,
this Agreement may not be terminated, modified or amended except by an agreement
in writing signed by Danaher and Envista.
Section 7.9    Subsidiaries. Each of the Parties shall cause to be performed,
and hereby guarantees the performance of, all actions, agreements and
obligations set forth herein to be performed by any Subsidiary of such Party or
by any entity that becomes a Subsidiary of such Party at and after the Effective
Time, to the extent such Subsidiary remains a Subsidiary of the applicable
Party.


17

--------------------------------------------------------------------------------



Section 7.10    Title and Headings. Titles and headings to sections herein are
inserted for the convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.
Section 7.11    Governing Law. This Agreement and any dispute arising out of, in
connection with or relating to this Agreement shall be governed by and construed
in accordance with the Laws of the State of Delaware, without giving effect to
the conflicts of laws principles thereof.
Section 7.12    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
Section 7.13    Interpretation. The Parties have participated jointly in the
negotiation and drafting of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the Party drafting or causing any instrument to be
drafted.
Section 7.14    No Duplication; No Double Recovery. Nothing in this Agreement is
intended to confer to or impose upon any Party a duplicative right, entitlement,
obligation or recovery with respect to any matter arising out of the same facts
and circumstances.
Section 7.15    No Waiver. No failure to exercise and no delay in exercising, on
the part of any Party, any right, remedy, power or privilege hereunder shall
operate as a waiver hereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
Section 7.16    No Admission of Liability. The allocation of Assets and
Liabilities herein is solely for the purpose of allocating such Assets and
Liabilities between Danaher and Envista and is not intended as an admission of
liability or responsibility for any alleged Liabilities vis-à-vis any third
party, including with respect to the Liabilities of any non-wholly owned
subsidiary of Danaher or Envista.
[Signature Page Follows]


18

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.


DANAHER CORPORATION
 
 
By:
/s/ James F. O'Reilly
Name:
James F. O'Reilly
Title:
Vice President, Associate General
 
Counsel and Secretary
 
 
ENVISTA HOLDINGS CORPORATION
 
 
By:
/s/ Howard H. Yu
Name:
Howard H. Yu
Title:
Senior Vice President and Chief
 
Financial Officer



[Signature Page to Employee Matters Agreement]

